  Case 17-17813        Doc 31        Filed 07/29/19 Entered 07/29/19 10:31:12     Desc Main
                                       Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

Henrietta Berry                                    )     Case No. 17-17813
                                                   )
                                Debtor(s)          )     CHAPTER 13
                                                   )
                                                   )     Judge LaShonda A. Hunt


                                       NOTICE OF MOTION

TO:

Marilyn O Marshall (via electronic notice)

United States Trustee (via electronic notice)

Henrietta Berry, 16141 Evans Avenue, , South Holland, IL 60473

See attached list of all creditors

PLEASE TAKE NOTICE that on August 19, 2019 at 10:00 a.m. with previously scheduled set
matter or as soon thereafter as I shall be heard, I shall appear before the Honorable Judge
LaShonda A. Hunt at 219 S. Dearborn St., Courtroom 719, Chicago, IL, and request that the
attached motion be granted, at which time you may appear if so desired.

                                                           /s/ _Michael C. Burr__
                                                           Michael C. Burr
                                                           Ledford, Wu & Borges, LLC.
                                                           105 W. Madison St., 23rd Floor
                                                           Chicago, IL 60602
                                                           312-853-0200
  Case 17-17813      Doc 31       Filed 07/29/19 Entered 07/29/19 10:31:12          Desc Main
                                    Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

Henrietta Berry                                   )       Case No. 17-17813
                                                  )
                      Debtor(s)                   )       CHAPTER 13
                                                  )
                                                  )       Judge LaShonda A. Hunt


                       MOTION TO MODIFY CONFIRMED PLAN

       The debtor(s), by and through counsel, and in support of her Motion to Modify

Confirmed Plan pursuant to 11 U.S.C. § 1329, states to the court as follows:

       1. The court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157.

       2. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       3. The debtor filed a petition for relief and a plan under Chapter 13 of the Bankruptcy

Code on June 12, 2017 and the plan was confirmed on September 18, 2017 calling for a 100%

dividend on unsecured claims, a 60 month term, and payments of $697 over 57 months plus the

first 3 payments at $640 per month.

       4. Earlier this year, the debtor’s 2014 Nissan Versa was declared a total loss.

       5. Money was paid to JP Morgan Chase as the lienholder sufficient to pay off the secured

claim, and while Chase has begun returning funds to the trustee, they have not amended their

claim to show the reduced balance.

       6. The debtor seeks to have the trustee cease making payments on this claim.

       7. The debtor says she is having difficulty making her payments with the new situation,

but needs to remain at a 100% dividend due to disposable income arguments presented at

confirmation.
  Case 17-17813       Doc 31    Filed 07/29/19 Entered 07/29/19 10:31:12        Desc Main
                                  Document     Page 3 of 3


       8. Removing the $6,729 shown as owed for Chase’s secured claim would reduce the plan

base and allow the debtor to reduce payments to $450 while maintaining the 100% dividend.



WHEREFORE, the debtor requests that the court modify her Chapter 13 Plan to stop making

payments on the secured claim of JP Morgan Chase, to reduce the monthly plan payment to

$450, and to defer the default in plan payments.


                                                         Respectfully submitted,


                                                         /s/ _Michael C. Burr__
                                                         Michael C. Burr
                                                         Ledford, Wu & Borges, LLC.
                                                         105 W. Madison St., 23rd Floor
                                                         Chicago, IL 60602
                                                         312-853-0200
